Exhibit 10.3

OMNIBUS AMENDMENT

THIS OMNIBUS AMENDMENT (this “Amendment”) is entered as of May 20, 2016, by and
among SOANE ENERGY LLC, a Delaware limited liability company (“Seller”),
FAIRMOUNT SANTROL INC. (f/k/a Fairmount Minerals, Ltd.), a Delaware corporation
(“Buyer”), SELF-SUSPENDING PROPPANT LLC, a Delaware limited liability company
(the “Company”), SOANE LABS LLC, a Delaware limited liability company (“Soane
Labs”), and Dr. David Soane (“Soane”). Seller, Buyer, the Company, Soane Labs
and Soane are sometimes herein referred to individually as a “Party” and
collectively as the “Parties”.

RECITALS

WHEREAS, Seller, Buyer and the Company have entered into the Interests Purchase
Agreement, dated April 30, 2013 (as amended and in effect, the “Purchase
Agreement”);

WHEREAS, in connection with the Purchase Agreement and the transactions
contemplated thereby, (a) the Company and Soane Labs have entered into the
License Agreement, made and effective as of April 30, 2013 (the “Seller License
Agreement”) and (b) Buyer, Seller, Soane Labs and Soane have entered into a
letter agreement dated April 30, 2013 (the “Soane Side Letter”);

WHEREAS, on the date hereof, Seller and the Company are entering into a Services
Agreement pursuant to which Seller will provide certain services to the Company
(as amended and in effect, the “New Services Agreement”), which New Services
Agreement is effective as of March 2, 2016;

WHEREAS, the Parties desire to (a) agree that all Newly Developed IP (as defined
in the New Services Agreement) shall be included in the calculations of Product
Margin for purposes of determining the Earn-Out Payments under the Purchase
Agreement and (b) agree to certain amendments and waivers under the Purchase
Agreement, the Seller License Agreement and the Soane Side Letter as set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the Parties hereby agree as follows:

 

1. Section 2.4(b)(ii) of the Purchase Agreement shall be amended and restated in
its entirety to read as follows:

“(ii) “Products” means any proppant embodying a self-suspending attribute alone
or in combination with a dusting minimization, controlled chemical delivery,
reduction of pumping pressure, brine-tolerance, hard-water-tolerance and/or
shear stability attribute, or any other attribute developed as Newly Developed
IP under the New Services Agreement, in any such case so long as such attribute
is exclusive and proprietary to the Company and based upon the Seller IP Assets
or the Newly Developed IP (as defined in the New Services Agreement), where such
proppant is (x) sold by Buyer to a Person other than a Subsidiary that is not
the ultimate end-user of the proppant (an “Outside Person”) (“Product Sales”),
or (y) licensed to an Outside Person (“Product Licenses”);”

 

1



--------------------------------------------------------------------------------

2. Formula I set forth in Section 2.4(b)(iii) of the Purchase Agreement shall be
amended by deleting the following text:

“(p) for Product Licenses, royalties, license fees and other amounts received by
Buyer from the license of any Seller IP Assets or Technology that incorporates,
is based upon or derived from the Seller IP Assets to an Outside Person; plus”

and substituting the following therefor

“(p) for Product Licenses, royalties, license fees and other amounts received by
Buyer from the license of any Seller IP Assets, Newly Developed IP (as defined
in the New Services Agreement) or Technology that incorporates, is based upon or
derived from the Seller IP Assets or Newly Developed IP (as defined in the New
Services Agreement) to an Outside Person; plus”

 

3. Clause (ii) of Section 2.4(e)(2) of the Purchase Agreement is hereby deleted
and the following substituted therefor:

“(ii) all Intellectual Property developed after the Closing by the Company or
Buyer (or Buyer’s Affiliates, third-party contractors or licensees to the extent
the Company, Buyer or its Affiliates have ownership rights therein) based on, or
derived from, the Contributed Assets and all Newly Developed IP (as defined in
the New Services Agreement) shall be retained by the Company,”

 

4. Clause (iii) of Section 2.4(i) of the Purchase Agreement is hereby amended by
deleting the phrase “the Seller IP Assets in the Field” and substituting
therefor “the Company IP Assets in the Field”.

 

5. Section 8.4(a) of the Purchase Agreement is hereby amended by deleting the
penultimate sentence thereof and substituting the following therefor:

“Following the occurrence of either of the Interim Transfer Date or the Final
Transfer Date, Buyer agrees not to disclose to any other Person, nor to use in
any way except as expressly authorized by Seller in writing or pursuant to the
Buyer License Agreement, any and all Confidential Information of the Company
that was included in the Contributed Assets or that constitutes Newly Developed
IP (as defined in the New Services Agreement) that is not available to the
public.”

 

6. Article 10 of the Purchase Agreement shall be amended by inserting the
following definitions in alphabetical order:

“Company’s IP Assets” means all Intellectual Property owned by the Company.”

 

2



--------------------------------------------------------------------------------

“New Services Agreement” means the Services Agreement, effective as of March 2,
2016, by and between the Company and Seller.

 

7. Each of the License Agreement and Exhibit E to the Purchase Agreement shall
be amended by deleting each reference to “the Services Agreement” set forth
therein (prior to giving effect to Section 8 of this Amendment) and substituting
therefor “any of the Services Agreements”.

 

8. Each of the License Agreement and Exhibit E to the Purchase Agreement shall
be amended by deleting the definition of “Services Agreement” set forth therein
and substituting the following therefor

“Services Agreements” means (a) the Services Agreement between Seller and
Licensor dated as of April 30, 2013 and (b) the New Services Agreement between
Seller and Licensor, effective as of March 2, 2016 (each as amended and in
effect).”

 

9. Buyer and the Company hereby irrevocably waive any covenant or obligation of
Seller or Soane (or breach thereof) set forth in the Purchase Agreement or the
Soane Side Letter (including, without limitation, Section 8.4 of the Purchase
Agreement and Section 1 of the Soane Side Letter) to the extent, but only to the
extent, that such covenant, obligation or breach would prohibit, purport to
limit or is otherwise based on or arises from the performance by Seller and
Soane of the services contemplated by the New Services Agreement.

 

10. Except as expressly amended or supplemented hereby, the Parties acknowledge
that the Purchase Agreement, the License Agreement and the Soane Side Letter
remain in full force and effect in accordance with the provisions thereof.

 

11. This Amendment may be executed and delivered in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. A facsimile or other copy of a signature shall be
deemed an original for purposes of this Amendment.

 

12. Sections 11.1 through 11.13 of the Purchase Agreement are incorporated
herein by reference mutadis mutandis; provided, that any amendment, waiver or
modification to this Amendment that (a) relates to the terms of the License
Agreement shall only be effective if signed by Soane Labs and the Company or
(b) relates to the terms of the Soane Side Letter shall only be effective if
signed by all of the Parties.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Omnibus Amendment as of the
date first written above.

 

SOANE ENERGY, LLC By:   /s/ Martha Groves Name:   Martha Groves Title:   CFO

 

SOANE LABS LLC By:   /s/ David Soane Name:   David Soane Title:   CEO

 

DR. DAVID SOANE /s/ David Soane    

 

Signature Page to Omnibus Amendment



--------------------------------------------------------------------------------

FAIRMOUNT SANTROL INC. By:   /s/ David J. Crandall Name:   David J. Crandall
Title:   SVP, General Counsel and Secretary

 

SELF-SUSPENDING PROPPANT LLC By:   /s/ David J. Crandall Name:   David J.
Crandall Title:   SVP, General Counsel and Secretary

Signature Page to Omnibus Amendment